Citation Nr: 9933007	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of removal of nevus from the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel






INTRODUCTION

The veteran had active service from December 1972 to February 
1981.  

This appeal originated with a rating decision dated in March 
1998 in which the Regional Office (RO) denied an increased 
evaluation for residuals of removal of nevus from the left 
eye.  The veteran subsequently perfected an appeal of that 
decision.  


REMAND

In September 1999, the veteran's representative submitted a 
letter from the veteran, in which he related that he wanted 
the appeal of the issue regarding his service-connected left 
eye disability be put on hold until a claim regarding his 
lower back was processed.  In October 1999, the RO sent a 
letter to the veteran and asked him to submit a request in 
writing if he wished the RO to process a new claim prior to 
review of the claim already on appeal by the Board of 
Veterans' Appeals (Board).  The RO indicated that it would 
recall the veteran's file from the Board if the veteran 
submitted such a request.  In November 1999, such a request 
was received from the veteran, in which he referred to his 
new claim as a claim involving a skeletal condition.  

Review of the record discloses that service connection was 
granted for plantar wart of the left foot in a rating 
decision dated in September 1981.  In its September 1981 
letter notifying the veteran of the rating decision, the RO 
referred to the service-connected foot disability as a 
condition of the skeletal system.  Additionally, review of 
the claims file does not reveal that service connection has 
been granted for a disability involving the lumbar spine.  
Thus, it is not clear whether the veteran is seeking to 
establish entitlement to service connection for a disability 
of the lumbar spine or an increased evaluation for his 
service-connected left foot disability.  The Board also notes 
that a Department of Veterans Affairs medical record dated in 
March 1993 includes a history of a bullet wound to the back 
in 1983, after the veteran's separation from service.

Under the circumstances discussed above, the case is REMANDED 
to the RO for the following action: 

The RO should clarify what benefit the 
veteran is seeking with regard to a 
skeletal condition or disability of the 
lumbar spine and then adjudicate said 
claim.  If an appeal of such claim is 
perfected, that issue should be returned 
to the Board with the issue of entitlement 
to a compensable evaluation for residuals 
of removal of nevus from the left eye.  

The Board, at this time, intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


